Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was discussed in an interview with Bogdan Zinchenko on 2/22/2021 and confirmed as authorized on 2/25/2021.

The application has been amended as follows: 

Claims
The claims are amended as follows: claims 1-10 are cancelled. Claim 11 is amended as detailed below.

11.(Currently Amended) A system to process a microelectronic workpiece, comprising:
a generator configured to output a radio frequency (RF) signal;
a process chamber configured to have a pressure during operation of between 350 and 4000 Torr; and 
one or more plasma sources coupled to receive the RF signal and positioned within the process chamber to generate and apply plasma gases to a microelectronic workpiece within the process chamber, 

wherein the matching network comprises a transmission line and one or more transmission line stubs having one or more movable grounding pins that are configured to adjust an effective length of the matching network by sliding freely through a first dielectric material of the one or more transmission line stubs,
wherein each of the one or more plasma sources further comprises an outer conductor, an inner conductor, and a second dielectric material positioned between the outer conductor and the inner conductor, wherein the outer conductor, the inner conductor, and the second dielectric material are fixed relative to one another and together constitute a coaxial transmission line,
wherein each of the one or more plasma sources comprises a movable ground connector connected to the outer conductor and the inner conductor at a first end of the plasma source, and the movable ground connector is configured to slide along the plasma source and tune an impedance by changing an effective length of a transmission line created by the plasma source, 
wherein each of the one or more plasma sources further comprises an RF input connector connected to the inner conductor, the RF input connector being configured to receive the RF signal to drive an electrode coupled to the inner conductor at a second end of the plasma source, and the RF input connector is a movable RF input connector that is configured to slide along the plasma source and tune the impedance by changing the effective length of the transmission line created by the plasma source,
wherein the movable ground connector and the RF input connector are positioned along a length direction of the outer conductor of the plasma source and are configured to slide linearly along and parallel to the length direction of the outer conductor relative to each other along the plasma source to tune the impedance, wherein the movable ground connector and the RF input connector are configured to move independently from each other, 

wherein a distance between the RF input connector and the movable ground connector is adjustable, and the distance is adjusted only linearly along the length direction of the outer conductor, 
wherein the second dielectric material further between the RF input connector and the electrode at the second end of the plasma source, wherein the electrode is disposed between the end of the second dielectric material and the second end of the plasma source, and wherein the second dielectric material is composed of a solid material including at least alumina.
Allowable Subject Matter
Claims 11-16 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Closest prior art of record (viz. Ramaswamy et al. (US 2015/0042017 A1) in view of Ellingboe et al.(US 2011/0025430 Ai), Himori et al. (US 2002/0134508 Ai), Koinuma et al. (US 5,221,427), Byms (“Design and Characterization of Coaxial VHF Plasma Source” PhD dissertation at North Carolina State University (2014)) and Yanai et al. (US 2015/0371832 A1)) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations “wherein the second dielectric material is disposed between the movable ground connector at the first end of the plasma source and the RF input connector, is disposed further between the RF input connector and the electrode at the second end of the plasma source, wherein the electrode is disposed between the end of the second dielectric material and the second end of the plasma source, and wherein the second dielectric material is composed of a solid material including at least alumina”, in the context of other limitations (i.e. “the RF input connector is a movable RF input connector that is configured to slide along the plasma source” and “a movable ground connector connected to the outer conductor and the inner conductor at a first end of the plasma source, and the movable ground connector is configured to slide along the plasma source” and “wherein the matching network comprises a transmission line and one or more transmission line stubs having one or more movable grounding pins that are configured to adjust an effective length of the matching network by sliding freely through a first dielectric material of the one or more transmission line stubs”) of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREEN CHAN whose telephone number is (571)270-3778.  The examiner can normally be reached on Monday-Friday 8:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/LAUREEN CHAN/Examiner, Art Unit 1716                                                                                                                                                                                                        

/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716